Title: To Thomas Jefferson from Samuel Smith, 26 June 1801
From: Smith, Samuel
To: Jefferson, Thomas


               
                  Sir/
                  Balte. 26th. June 1801
               
               I return you my sincere thanks for your favorable Intention respectg. Mr. Buchanan—I am pleased with it, because I am confident Mr. Lewis would have been a very improper Character—
               I am happy to find that the sending the squadron to the Mediterranean & your very early determination to that Object has met the entire satisfaction of the Commercial people—All seem to think that more ships will be necessary in Case of War with Algiers. The Boston & Adams being held in a State of preparation therefore gratifies the Merchants Still more—It will soon be known whether that power will go to War or not—My private Affairs will prevent my again going to Washington unless you should think my services absolutely necessary in such Case, I will again go down—I suppose Mr. Langdon may want my assistance for a few days if So, It will not be refused—
               
               I shall require the Commission for Mr. Buchanan, on the 10th or 13th July. With Real Esteem & the sincerest friendship I am
               your Obedt. Servt.
               
                  
                     S. Smith
                  
               
            